Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “48”.  

The drawings are objected to because:  The markings in Figs. 11 - 18 are too dark and blurry (i.e. solid black markings associated with packers 60) to allow Examiner to identify and distinguish between the structural elements illustrated therein.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Specification
The disclosure is objected to because of the following informalities:
In line 4 of page 5, “housing14” should be changed to “housing 14”.
In line 7 of page 6, “Bronze that often are used” should be changed to “Bronze that often is used” because “Bronze” refers to a single material.
In line 13 of page 6, “figure 2 and 3” should be changed to “Figures 2 and 3”.    When the term “figure(s)” refers to a specific drawing, “Figure(s)” should be capitalized.  The entire specification should be reviewed for similar errors and changes should be made where appropriate.  
Appropriate correction is required.
Claim Objections
Claims 1 - 10 are objected to because of the following informalities:  
In line 1 of claim 1, “Packer setting device” should be changed to “A packer setting device”.
In line 1 of claim 2, “Packer setting device” should be changed to “The packer setting device”.  Similar changes should be made in claims 3 - 10.
In line 9 of claim 1, “extend” should be changed to “extends”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The phrase “the plug is with a distance to a breaking pin” is confusing because it can be interpreted in different ways.  For example, the aforementioned limitation can be interpreted as “a plug in association with a distance”, in which case the plug can be anywhere along the distance to a breaking pin, including in physical contact with the breaking pin, or as “a plug located a distance from and not in contact with a breaking pin”.  For purposes of examination, Examiner has interpreted the aforementioned limitation as “a plug located a distance from and not in contact with a breaking pin”, as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandsdal (US 2019/0017345).

Regarding claim 2, Brandsdal further discloses the breaking pin (4) is resting on an axially extending part of the shear ring (10b) (Figs. 1 and 2).
Regarding claim 3, Brandsdal further discloses said pocket (unlabeled space in which pin 4 is positioned) accommodating the breaking pin (4) is a longitudinal and axial slit on the outside of the load ring (11) (Figs. 1, 2, and 6A - 6C).
Regarding claim 4, Brandsdal further discloses the breakable plug comprises a donut shaped seat (11a, 11c) made of breakable material and a dissolvable insert (2) made of dissolvable material (Figs. 1, 2, and 6B; paragraphs 0031, 0034, and 0035).
Regarding claim 5, Brandsdal further discloses the dissolvable insert (2) is inserted or integrated in a central opening of the doughnut shaped seat (11a, 11c) (Figs. 1 and 2).
Allowable Subject Matter
Claims 6 - 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
8/2/2021